Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the compiling includes: recognizing one or more adjoint-via-conjugation annotations in the high-level description (as described in the specification Brief Overview para [001] and Detailed Embodiments of the Disclosed Technology para [003]); and generating the lower-level program so that the quantum-computing device uses one or more idle qubits in response to the one or more adjoint-via-conjugation annotations” as required by claim 1; “generating the lower-level program so that the quantum-computing device uses one or more idle qubits in response to one or more adjoint-via-conjugation annotations (as described in the specification Brief Overview para [001] and Detailed Embodiments of the Disclosed Technology para [003]) rather than one or more clean qubits” as required by claim 10; and “wherein the compiling includes: recognizing one or more adjoint-via-conjugation annotations (as described in the specification Brief Overview para [001] and Detailed Embodiments of the Disclosed Technology para [003]) in the high-level description; and generating the lower-level program so that the quantum-computing device uses one or more idle qubits in response to the one or more adjoint-via-conjugation annotations” as required by claim 18. Claims 2 thru 9 are allowed based upon their dependency to claim 1, claims 11 thru 17 are allowed based upon their dependency to claim 10, and claims 19 thru 20 are allowed based upon their dependency to claim 18.

Claims 1-20 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844